DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Examiner recognized that Applicant has repeated his previous arguments shown in the office action 3/18/2022. 
In particular, applicant argued on pages 10,11,12 of the Remark that the resource allocation of Legg is communicated between base stations, but does not disclose the Ue
monitors the subset of the downlink channels for downlink messages from each of the plurality of cells including scheduling and rate information for uplink transmission.
Examiner respectively does not agree because the claimed limitation does not clearly address whether the DL channel including scheduling and rate information  monitored by the UE is transmitted from a serving BS or a target BS; while one skilled ion the art would be able to understand the DL channels monitored by the UE must be transmitted by either serving BS or a target BS.
Legg et al. discloses in fig.4; col.5; lines 15-18; UE 305 receives downlink signals from base stations 301 (see fig.3). In col.5; lines 42-52; each base station comprises resource allocators 415,417 that allocate resources to UEs.
The resources can be spreading code, times, power (rate). Further, in col.7; lines 57-65; the UE receives, decodes resource allocation data (the Ue monitors the subset of the downlink channels for downlink messages from each of the plurality of cells including scheduling and rate information for uplink transmission).
Applicant further argued on page 13 Ghosh fails to disclose “monitoring of cells for ACK/NACK information” and “for each of the plurality of cells, determine a subset of the downlink channels for the cell”.
Examiner does not agree because Ghosh et al. discloses in fig.2; a MS after transmitting frame P 1,1 to the first and the second BTS 104,106 (steps 202,204,206; col.4; lines 45-55), receives ACK messages from the first BTS 104 (step 212,216) and the second BTS 106 (steps 210,215,219) if both the first BTs 104 and the second BTS 106 fully process the data (see col.4; lines 58-66; the WTRU monitors cells for ACK/NACK).
Ranta-Aho et al. discloses in fig.2; steps S24,S25,S26 col.4; lines 25-31; and lines
61 to col.5; line 9; the UE 4 receives pilots signals from different cells, compares the
pilots signals to determine the most strongest common signal (determine a subset of
downlink channels for each cell) offering the same multicast message.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,3-11,13-20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ranta-Aho et al. (US Pat.7,606,205) in view of Legg et al. (US Pat.6,414,947), and further in view of Ghosh et al. (US Pat. 6,678,523).
In claims 1,8,9,11,18,19 Ranta-Aho et al. discloses a wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor (see fig.1; col.1; lines 10-15 and col.4; lines 20-25; a terminal 4 is a mobile phone which is well-known in the art to include a transceiver such as microphone, speaker phone and a micro-processor); and wherein the transceiver and the processor are configured to cause the WTRU to: monitor a plurality of cells, each of the plurality of cells including a plurality of downlink channels (see fig.2; steps S22, S23; col.4; lines 52-60; the UE 4 joins the multicast services, reads SIB containing cell information, notifications transmitted on broadcast channel or other channel, and decodes the received multicast message ( DL messages). In particular at col.6; lines 45-50; the UE 4 monitors the pilot channels from up to 6 cells); for each of the plurality of cells, determine a subset of the downlink channels for the cell ( see fig.2; steps S24, S25, S26; col.4; lines 25-31; and line 61 to col.5; line 9; the Ue 4 receives pilots signals from different cells, compares the pilot signals to determine/select the most strongest common channel ( subset of downlink channel) having the best signals offering the same multicast message( DL messages); and for each of the plurality of cells, monitor the subset of the downlink channels for one or more downlink messages ( see fig.2; step S27 the UE 4 switches to the new cell for receiving the multicast message ( DL messages) via the strongest signals).
Ranta-Aho et al. does not disclose the DL message received at the WTRU includes scheduling and rate information for an uplink transmission.
 Legg et al. discloses in fig.4; col.5; lines 20-33; a UE 401 is communicating soft handoff with 2 BS 403,405 via shared communication channels. In col.6; lines 55-67 and col.7; lines 5-12; when the UE 401 enters the soft handoff, its serving Bs comprises a resource allocating mean 415 (col.5; lines 43-50) to allocate resource to the UE 401. The serving Bs then subsequently communicate information on the resource allocation to other Bs involved in the soft handoff; and the other non-associated BS will update the resource allocation to support the UE 401 according to the resource allocation of the serving Bs (see col.7; lines 5-10) (the DL message received at the WTRU includes scheduling and rate information for an uplink transmission).
Ranta-Aho et al. further does not disclose the WTRU monitors cells for ACK/NACK information. Ghosh et al. discloses in fig.2; a MS after transmitting frame P 1,1 to the first and the second BTS 104,106( steps 202,204,206; col.4; lines 45-55), receives ACK messages from the first BTS 104( step 212,216) and the second BTS 106 ( steps 210,215,219) if both the first BTs 104 and the second BTS 106 fully process the data ( see col.4; lines 58-66; the WTRU monitors cells for ACK/NACK ). The UE 4 then transmits  a next frame P2,i to both the first BTS and the second BTS ( claims 9,19; the WTRU transmits a next packet in response to receiving an ACK from the cell).
Therefore, it would have been obvious before the effective filing date of claimed invention to combine the teachings of Ghosh et al. and Legg et al. with that of Ranta- Aho et al. to determine whether uplink transmission from the WTRU is successfully received by the BTS.
In claims 3,13 Ranta-Aho et al. does not disclose wherein the transceiver and the processor are further configured to cause the WTRU to retransmit data in response to any of the plurality of cells transmitting a NACK. Ghosh et al. discloses in col.5; lines 7- 15; fig.2; steps 213,217,228; col.5; lines 7-25; if both BTS 104,106 determines the frame P 1,1 is error, and send a NACK to the MS 110. The Ms 110 retransmits the first frame P1,1). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Ghosh et al. with that of Ranta-Aho et al. to retransmit the frame to the BTS based on the received NACK.
In claims 10,20 Ranta-Aho et al. discloses wherein at least two of the plurality of cells are associated with different base stations (see fig.1; col.4; lines 17-25; the multicast messages are transmitted from core network to BTS/eNodeB 2,3. In col.4; lines 37-45; each of the eNodeB transmits cell information of each cell to the UE 4).
In claims 4,14 Ranta-Aho et al. discloses the transceiver and the processor are further configured to cause the WTRU to receive a shared channel based on the monitored downlink messages ( see col.5; lines 32-37; the program directly instructs the UE 4 to select a new cell for decoding the multicast data from the new cell which is transmitted via the broadcast/another channel shown in col.4; lines 52-56. The other channel includes include DL shared channel as shown in col.3; lines 52-65).
In claims 6,16 Ranta-Aho et al. discloses one of the plurality of cells is a primary cell and at least one of the plurality of cells is a non-primary cell (see col.3; lines 43-47; the uplink feedback information from the UE indicates which of the primary or non- primary cells is considered for MBMS transmission).
In claims 7,17 Ranta-Aho et al. discloses wherein the transceiver and the processor are further configured to cause the WTRU to receive one or more downlink messages over the monitored downlink channels of the non-primary cell ( see col.5; lines 10-15; fig.2; steps S26, S27; the MBMS data from the new cell sending the detected stronger pilot signal is decoded. The UE 4 switches to the new cell for receiving the multicast messages via the other channel).
In claims 5,15 Ranta-Aho et al. discloses wherein at least two of the plurality of cells has a different timing offset (see col.6; lines 14-17; there is a time difference during the switching process between cells).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413